Citation Nr: 1525325	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida




THE ISSUES

1.  Entitlement to reimbursement for private medical treatment expenses for treatment provided by St. Johns County Fire Rescue on March 14, 2013.

2.  Entitlement to reimbursement for private medical treatment expenses incurred at Shands Jacksonville on March 14, 2013.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to March 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2013 decisions of the Gainesville, Florida Department of Veterans Affairs (VA) Medical Center.  On the Veteran's September 2013 VA Form 9, he requested a hearing before the Board; however, in January 2015, he failed to report to his scheduled Travel Board hearing.  As the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1.  The Veteran received private emergency medical treatment from St. Johns County Fire Rescue and at Shands Jacksonville on March 14, 2013 for injuries he sustained to the head, face, and right fibula in a motorcycle accident on that date.

2.  The emergency medical treatment the Veteran received on March 14, 2013 is unrelated to his only service-connected disability (right ear hearing loss, rated 0 percent), and he was not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

3.  The Veteran's claim for VA reimbursement for medical treatment expenses he incurred for treatment provided by St. Johns County Fire Rescue (with an end date of March 14, 2013) was not received by VA until June 18, 2013, and the claim for reimbursement for private medical treatment expenses incurred at Shands Jacksonville (with an end date of March 15, 2013) was not received by VA until July 26, 2013.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA reimbursement for private medical treatment expenses are not met for the treatment the Veteran was provided by St. Johns County Fire Rescue on March 14, 2013.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).

2.  The criteria for entitlement to VA reimbursement for private medical treatment expenses are not met with respect to the treatment the veteran received at Shands Jacksonville on March 14, 2013.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA does not apply in this matter, the Board has reviewed the case to ensure that the Veteran has had a fair opportunity to present argument and evidence in support of his claims.  In this regard, he was provided with a VCAA notice letter in September 2013 which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claims.  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claims.  The Board thus concludes that the requirements for the fair development of the appeal have been met.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks VA payment or reimbursement for unauthorized medical expenses for treatment he was provided by St. Johns County Fire Rescue and at Shands Jacksonville on March 14, 2013.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment provided by St. Johns County Fire Rescue on March 14, 2013 and at Shands Jacksonville on March 14, 2013 was not pre-authorized by VA, and the Veteran does not so contend.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

      See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, a Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services under 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

The Veteran received private emergency medical treatment from St. Johns County Fire Rescue and at Shands Jacksonville on March 14, 2013 for injuries to the head, face, and right fibula incurred in a motorcycle accident on that date.  After being transported via ambulance by St. Johns County Fire Rescue on March 14, 2013, he was treated at Shands Jacksonville on March 14, 2013 and was released from that facility on March 15, 2013.

The Veteran has one service-connected disability (right ear hearing loss, rated 0 percent) which is unrelated to the emergency medical treatment he received, and he was not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.

The evidence shows that the claim for reimbursement for private medical treatment expenses for treatment provided by St. Johns County Fire Rescue (with an end date of March 14, 2013) was not received by VA until June 18, 2013, and that the claim for reimbursement for private medical treatment expenses incurred at Shands Jacksonville (with an end date of March 15, 2013) was not received by VA until July 26, 2013.  In his August 2013 notice of disagreement and in a September 2013 statement accompanying his VA Form 9, he alleged that he had been in "constant contact" with VA since the accident happened on March 14, 2013, that he had thereafter completed a "means test" for financial assistance from VA in March 2013, and that he had immediately prompted St. Johns County Fire Rescue and Shands Jacksonville to file reimbursement claims with VA after learning on June 17, 2013 (i.e., after the 90-day deadline) that those two providers had not yet filed such claims with VA.  The evidence does not show, and the Veteran does not contend, that he himself filed such claims with VA at any time prior to the 90-day deadline.

As outlined above, to receive payment or reimbursement for emergency services under 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  In this case, 38 C.F.R. § 17.1004(d)(2) is inapplicable because the Veteran did not die, and 38 C.F.R. § 17.1004(d)(3) is inapplicable because the Veteran did not take any action to obtain payment or reimbursement from a third party.  Unfortunately, while the Veteran gave a thorough explanation of the actions he took prior to VA's receipt of the claim for reimbursement for private medical treatment expenses for treatment provided by St. Johns County Fire Rescue (on June 18, 2013) and VA's receipt of the claim for reimbursement for private medical treatment expenses incurred at Shands Jacksonville (on July 26, 2013), the fact remains that both of those claims were received after the 90-day deadline date.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1008.

The Board notes the Veteran's plea for equitable relief.  However, the laws and regulations governing reimbursement for private medical treatment expenses establish very specific eligibility requirements for such benefits.  The Board is bound by governing legal authority, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.

Given that the legal requirements under the governing laws and regulations are not met, the Board concludes that authorization for payment or reimbursement for private medical treatment expenses for treatment provided by St. Johns County Fire Rescue on March 14, 2013 and provided at Shands Jacksonville on that date may not be granted.  The law is dispositive, and the appeal must be denied.


ORDER

The appeal seeking VA reimbursement for private medical treatment the Veteran was provided by St. Johns County Fire Rescue on March 14, 2013 is denied.

The appeal seeking VA reimbursement for private medical treatment expenses the Veteran incurred at Shands Jacksonville on March 14, 2013 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


